DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification

The disclosure is objected to because of the following informalities: the specification should not make reference to a specific claim, such as “according to claim 1” in paragraph [13].  
Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochizuki et al., JP H05-157145, a machine translation of which is attached as an Office Action appendix.

	Mochizuki et al. shows a cycloidal reducer in figures 2 and 3.
	An input shaft 1 ([0013] line 3) is configured to be driven according to a rotation motion around a rotation axis at an input angular speed.
	An output shaft 51 ([0015] line 2) is configured to rotate around the rotation axis.
	The cycloidal reducer includes a plurality of fixed pins 31 (shown in figure 3; [0006] describes the difficulty of using fixed pins in the prior art overcome by the disclosed invention).
	A containment box 3 carries a plurality of housing seats (shown in box portion 30 in figure 2; seats also shown in fig. 3) for the plurality of fixed pins 31.
	A first cam 2a and a second cam 2b have peripherally a respective cycloidal profile capable of engaging by rolling the fixed pins 31 (fig. 3).  The first cam 2a and the second cam 2b are assembled rotatably on the input shaft 1, and each one has a plurality of guide openings 45 distributed around a respective center.  The output shaft 51 comprises a plurality of drive seats distributed around the rotation axis (receiving drive pins 43 in the disc portion 5 of the output shaft 51).
	A plurality of drive pins 43 is inserted through the guide openings 45 and drive seats (in 5), to transform the rotational motion of the input shaft 1 into a further rotational motion of the output shaft 51 at a reduced angular speed according to a predetermined reduction ratio with respect to the input angular speed ([0001]).
	An eccentric portion 11 is made integrally to the input shaft 1 around the rotation axis.  The first cam 2a and the second cam 2b are rotatably and directly coupled on the eccentric portion 11 of the input shaft 1.
(claim 1)

	The eccentric portion 11 is made in the form of a first eccentric ring 11a and a second eccentric ring 11b around the rotation axis.
(claim 2)

	The first cam 2a is coupled rotatably directly on the first eccentric ring 11a, and the second cam 2b is coupled rotatably directly on the second eccentric ring 11b of the eccentric portion 11 of the input shaft 1.
(claim 3)

	The first eccentric ring 11a and the second eccentric ring 11b are made angularly staggered from each other with respect to the rotation axis ([0014] the eccentric rings being angularly staggered by 180o results in the cams 2a and 2b meshing with 31 “at positions shifted from each other by a phase difference of 180o”).
(claim 8)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. in view of Tory, WO 2018/044342.

	Mochizuki et al. discloses a cycloidal reducer as discussed in the rejection of claim 1 above, including a sliding connection between the eccentric portion and the first and second cams, but does not disclose a coating of anti-friction material arranged at a coupling area with the first cam and the second cam.

	Tory discloses a cycloidal reducer, shown in figures 1-5, similar to that of Mochizuki et al. in that it includes an input shaft 200 with an integral eccentric portion 214 that slides within two cams 152 (disks of a disk assembly 150 that “may have a plurality of disks 152” [0059] line 1) to convey rotation.
	Paragraph [0054] discloses “coating the eccentric segment 214 with a material that has a low coefficient of friction when in contact with another surface”.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a coating of anti-friction material on a coupling area of the eccentric portion of Mochizuki et al. in view of Tory to reduce heat production and wear within the reducer and increase efficiency and service life.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. in view of Tory as applied to claim 4 above, and further in view of Nakamura, U. S. Patent 5,322,303.

	Mochizuki et al. in view of Tory discloses a cycloidal reducer including an eccentric portion with a coating of anti-friction material as discussed in the rejection of claim 4 above, but does not disclose what material is used and so does not disclose the material is based on molybdenum.

	Nakamura shows gearing in figures 1-3 that includes a washer 14a interposed between two elements 6 and 14 with relative rotation, such that washer 14a is in sliding contact with elements 6 and 14 (col. 3, lines 57-62).  The washer 14a includes a solid lubrication coating 14b (fig. 3).  Column 3, lines 63-64 discloses the coating 14b of anti-friction material is based on molybdenum (“solid lubrication coating 14b contains molybdenum bisulfide”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an anti-friction material based on molybdenum for the coating of Mochizuki et al. and Tory in view of Nakamura for endurance against high surface pressure and high heat (Nakamura col. 3, lines 64-65).


Claim(s) 6, 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. in view of Minegishi, JP 58-203250.

	Mochizuki et al. discloses a cycloidal reducer as discussed in the rejections of claims 1 and 2 above, and additionally discloses the first eccentric ring 11a and the second eccentric ring 11b are made angularly staggered from each other with respect to the rotation axis ([0014] the eccentric rings being angularly staggered by 180o results in the cams 2a and 2b meshing with 31 “at positions shifted from each other by a phase difference of 180o”).
(claim 10)

	Mochizuki et al. does not disclose the drive pins being coupled to the first and second cams through revolving support bushings, nor a shim ring inserted axially between the first cam and the second cam.

	Minegishi discloses a cycloidal reducer similar to that of Mochizuki et al. in that it includes an input shaft 1, an output shaft 19, a plurality of fixed pins 20 in housing seats, a first cam 11A with guide openings 13, a second cam 11B with guide openings 13, a plurality of drive pins P inserted through the guide openings 13, and an eccentric portion 6 on the input shaft 1 to which the first cam 11A and the second cam 11B are coupled.
	
	The drive pins P are coupled to the first cam 11A and to the second cam 11B respectively, through the interposition of revolving support means, made by means of respective bushings 14, inserted in the guide openings 13 of the first cam 11A and the second cam 11B.
(claims 6 and 9)

	A shim ring 17B is inserted axially between the first cam 11A and the second cam 11B.
(claim 7)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the drive pins of Mochizuki et al. through interposition of revolving support bushings in view of Minegishi to provide a rolling rather than sliding contact with the guide openings of the cams to reduce wear of the relatively complex and specialized cam parts of the reducer.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a shim ring between the first cam and second cam of Mochizuki et al. in view of Minegishi to simplify manufacture of the reducer components and to maintain the proper axial position of the cams where “it is not necessary to pay attention to the component processing accuracy, and the thrust direction wear correction is simplified.” (Minegishi page 3, lines 4-5)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 2,508,121 (McIver) May 1950 - one embodiment includes roller bearings on the eccentric members and another embodiment does not.

U. S. Patent 3,145,585 (Brown) August 1964 - includes a shim between the two cams.

U. S. Patent 3,975,973 (Haase) August 1976 - two cams directly on an eccentric portion of an input shaft and bushings on drive pins.

U. S. Patent 4,050,331 (Braren) September 1977 - bushings on the drive pins of a cycloidal reducer including two cams and a plurality of fixed pins in housing seats of a containment box.

JP 3-172650 (Ishikawa) July 1991 - "spacer ring 17" between two cams in a reducer with an input cam portion and output drive pins with revolving support bushings.

JP 05-079537 (Matsumura) March 1993 - cycloidal reducer with a plurality of fixed pins and multiple cams bearing directly on an input shaft eccentric portion.

U. S. Patent 6,176,801 (Chen) January 2001 - two cams bearing directly on an input shaft eccentric portion.

U. S. Patent 8,435,149 (Koyama et al.) May 2013 - 20/58 "The lubricant utilized in the present experiment had a abrasion factor of approximately 0.08. From the viewpoint of reducing the abrasion caused by movable parts of the reduction gear device, it is preferred that a lubricant is utilized that has a abrasion factor of 0.08 or less, and a friction factor of 0.03 or less is particularly preferred. A lubricant obtained by mixing organic molybdenum and lithium soap with a base oil comprising of synthetic hydrocarbon oil and refined mineral oil, this being set forth in Japanese Patent Application Publication No. 2004-339411, has a friction factor of approximately 0.03."

CN 104864037 (Ando et al.) August 2015 - a gear surface has a low friction treatment in the form of a film of a "high lubricity" molybdenum based material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659